MICROFIELD GROUP, INC. AUDIT COMMITTEE CHARTER The Board of Directors of Microfield Group, Inc. (the “Company”) shall annually appoint from its members an Audit Committee.This Charter of the Audit Committee supplements the Company’s Amended and Restated By-Laws and further defines the role, authority and responsibility of the Audit Committee. Number of Members and Appointment The Committee shall be comprised of at least three (3) members of the Board of Directors and shall be appointed annually by the Board of Directors and may be removed or replaced by the Board.Vacancies shall be filled by the Board of Directors. Qualifications of Members Each member of the Audit Committee shall be a Director who, in the judgment of the Board of Directors, is financially literate and possesses the ability to read and understand the fundamental financial statements of the Company and its subsidiaries, including balance sheets, income statements and cash flow statements.At least one member of the Audit Committee shall, in the judgment of the Board of Directors, have accounting or related financial management expertise, which may include employment experience in finance or accounting, certification in accounting or any other comparable experience, including being, or having been, a chief executive officer or other senior officer with financial oversight responsibilities. Independence of Members Members of the Audit Committee shall be free from any relationship to the Company or its subsidiaries that, in the judgment of the Board of Directors, may interfere with the exercise of their independence from management of the Company.Other than in their capacity as members of the Board of Directors, members of the Audit Committee may not be affiliates, officers or employees of the Company or any of its subsidiaries and may not accept from the Company any consulting, advisory or other compensatory fees.Appointments to the Audit Committee shall be consistent with standards for determining independence promulgated by the Securities and Exchange Commission and the NASDAQ, or such other national securities exchange as shall be the principal market for trading of the Company’s securities. Meetings, Quorum, Informal Actions, Minutes The Audit Committee shall meet at least on a quarterly basis.Special meetings may be called by the Chair of the Audit Committee.A majority of the members of the Audit Committee shall constitute a quorum.Concurrence of a majority of the quorum (or, in case a quorum at the time consists of two members of the Committee, both members present) shall be required to take formal action of the Audit Committee.Written minutes shall be kept for all formal meetings of the Committee.As permitted by ORS 60.341and 60.354 of the Oregon Corporation Act, the Audit Committee may act by unanimous written consent, and may conduct meetings via conference telephone or similar communication equipment. 1 – AUDIT COMMITTEE CHARTER Members of the Audit Committee may meet informally with officers or employees of the Company and its subsidiaries and with the Company’s independent auditors and may conduct informal inquiries and studies without the necessity of formal meetings.The Audit Committee may delegate to its chair or to one or more of its members the responsibility for performing routine functions as, for example, review of press releases announcing results of operations. Responsibilities The Company’s independent auditors shall report directly to the Audit Committee.The Audit Committee shall be directly responsible for the appointment, compensation and oversight of the work of the Company’s independent auditors, including the resolution of disagreements between the independent auditors and the Company’s management, and, where appropriate, the replacement of the Company’s independent auditors.The Audit Committee shall approve all auditing services and all significant non-audit services to be provided to the Company by the independent auditors.The Board of Directors may, in its discretion, determine to submit to stockholders for approval or ratification the appointment of the Company’s independent auditors.
